      Case 2:19-cv-09487-BWA-JCW Document 7 Filed 05/21/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 JIMMY WOODROW MAGEE                                            CIVIL ACTION
 VERSUS                                                         NO. 19-9487
 WARDEN JASON KENT                                              SECTION “M”(2)

                                       ORDER

       Jimmy Woodrow Magee has applied to this Court for a writ of habeas corpus

under 28 U.S.C. § 2254. In order for the Court to determine the action, if any, that shall

be taken on this application,

       IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this

application and this Order on the Attorney General for the State of Louisiana and the

District Attorney and the Clerk of Court for Washington Parish, Louisiana.

       IT IS ORDERED that the Attorney General and District Attorney file an answer

to the application, together with a legal memorandum of authorities in support of the

answer within thirty (30) days of entry of this order. The answer shall state whether

petitioner has exhausted state remedies, including any post-conviction remedies available

to petitioner under Louisiana law and petitioner’s right of appeal both from the judgment

of conviction and from any adverse judgment or order in the post-conviction

proceedings. The answer shall further set forth the dates of filing and disposition of each

appeal and post-conviction application and whether the 1-year period of limitation for

filing this petition has expired.
      Case 2:19-cv-09487-BWA-JCW Document 7 Filed 05/21/19 Page 2 of 2



       IT IS ORDERED that the District Attorney for Washington Parish, Louisiana

shall file with the Court, within thirty (30) days of entry of this order, a certified copy of

the entire state court record. This shall include all pleadings, briefs, memoranda, and

other documents filed in connection with any application for post-conviction relief

or appeal, transcripts of all proceedings held in any state court, and all state court

dispositions. In the event the District Attorney is unable to produce any of these

documents, he shall advise the Court in writing as to the reason why he is unable to do

so.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary

precautions to insure that the state court record is not damaged or destroyed and shall,

within ninety (90) days of the finality of these proceedings, including any appellate

proceedings, return the state court record to the Clerk of Court for Washington Parish,

Louisiana.

       All state court documents which are to be filed pursuant to this Order should be

addressed to the Office of the Clerk, Pro Se Unit, United States District Court, 500

Poydras Street, Room C-151, New Orleans, Louisiana, 70130.

                                                           21st
                           New Orleans, Louisiana, this __________ day of May, 2019.




                                                      JOSEPH C. WILKINSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE

                                              2
